RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4736-17T3

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

         Plaintiff-Respondent,

v.

K.C.M.,

         Defendant-Appellant,

and

S.N.P.,

     Defendant.
___________________________

IN THE MATTER OF THE
GUARDIANSHIP OF M.N.M.
and C.J.M.,

     Minors.
___________________________

                   Submitted April 3, 2019 – Decided April 17, 2019

                   Before Judges Koblitz, Currier and Mayer.
             On appeal from Superior Court of New Jersey,
             Chancery Division, Family Part, Atlantic County,
             Docket No. FG-01-0014-18.

             Joseph E. Krakora, Public Defender, attorney for
             appellant (Dianne Glenn, Designated Counsel, on the
             brief).

             Gurbir S. Grewal, Attorney General, attorney for
             respondent (Melissa H. Raksa, Assistant Attorney
             General, of counsel; Amy M. Young, Deputy Attorney
             General, on the brief).

             Joseph E. Krakora, Public Defender, Law Guardian,
             attorney for minors (Meredith A. Pollock, Deputy
             Public Defender, of counsel; Cory H. Cassar,
             Designated Counsel, on the brief).

PER CURIAM

      Defendant father K.C.M. appeals from a June 4, 2018 judgment

terminating his parental rights to his daughter, M.N.M., born in 2015, and his

son, C.J.M., born in 2016. S.N.P. voluntarily surrendered her parental rights on

the first day of trial and does not join in this appeal. We affirm, substantially

for the reasons stated by Judge W. Todd Miller in his oral opinion issued with

the order.

      The evidence is outlined in detail in the judge's opinion. A summary will

suffice here. The Division first became involved with defendant and his family

in 2007. Defendants' parental rights to three older children were terminated in


                                                                        A-4736-17T3
                                       2
2012.       Defendant, who was twenty-nine years old at the time of the

guardianship trial, has a criminal history that began when he was ten years old.

He also has a history of heroin, cocaine, and marijuana use. When defendant

was not incarcerated, he did not have stable housing and would at times live at

a shelter. The Division began offering services to defendant in 2011, but

defendant was unable to complete any program. He did not attend seven of the

nine offered substance abuse evaluations. Although defendant did not keep in

touch with the Division, it made consistent efforts to find him and offer him

services.

        M.N.M. was in defendant's custody for about eight months, and C.J.M.

was removed from defendant's custody days after his birth. Defendant attended

only fourteen visits with his children. For nearly one year while he was not

incarcerated, he did not visit the children at all. He was incarcerated throughout

the termination trial, facing robbery charges. Defendant testified he would need

about fifteen months after his release to take advantage of Division services

before he would be ready to regain custody of his children. At the time of trial,

the children had been with their resource parents for approximately two years,

and it appeared that defendant would remain incarcerated for another two or

three years.


                                                                         A-4736-17T3
                                        3
      Dr. Alan Lee, who testified as the Division's expert, found that defendant

had not formed a secure bond with either child. Dr. Lee also found that the

children, who were in separate resource homes, were strongly bonded with their

resource parents and removing them from these homes would cause harm that

defendant could not ameliorate. Defendant asked to be removed from the trial

and brought back to jail after Dr. Lee testified.

      In his comprehensive opinion, the trial judge found that the Division had

proven all four prongs of the best interests test, N.J.S.A. 30:4C-15.1(a), and that

termination of defendant's parental rights was in the children's best interests. On

this appeal, our review of the trial judge's decision is limited. We defer to his

expertise as a Family Part judge, Cesare v. Cesare, 154 N.J. 394, 411-12 (1998),

and we are bound by his factual findings so long as they are supported by

sufficient credible evidence. N.J. Div. of Youth & Family Servs. v. M.M., 189
N.J. 261, 279 (2007). After reviewing the record, we conclude that the trial

judge's factual findings are fully supported by the record and, in light of those

facts, his legal conclusions are unassailable.

      Defendant contends that the Division failed to provide sufficient services

to him, in particular by not providing sufficient jail visits. In light of defendant's

lengthy criminal record and current criminal involvement, as well as his limited


                                                                             A-4736-17T3
                                          4
contact with the children, these issues are without sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                       A-4736-17T3
                                       5